DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 2022 July 13 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “said system replaces a Once-Through Cooling system” which renders the claim indefinite. It is unclear how or if this limitation further limits the structure of the claimed system for cooling an electricity power plant.
Claim 3 recites the limitation “the electricity power plant is grid scale” which renders the claim indefinite. Neither the claims nor specification clarify what constitutes a “grid scale” power plant. Accordingly, on of ordinary skill in the art could not be reasonably certain of the metes and bounds of the structure defined by the claim.
Claim 4 recites the limitation “and/or any other purpose” which renders the claim indefinite. Since the cool water can serve “any other purpose”, it is unclear how this limitation further limits the structure of the claimed system.
Claim 4 recites the limitation “the steam”. There is insufficient antecedent basis for this limitation in the claims.
Claim 4 recites the limitation “the turbines”. There is insufficient antecedent basis for this limitation in the claims.
Claim 4 recites the limitation “the condenser”. There is insufficient antecedent basis for this limitation in the claims.
Claim 5 recites the limitation “the geothermal loop can take a variety of shapes, sizes and looping tactics” which renders the claim indefinite. It is unclear how or if this limitation further limits the structure of the claimed system.
 Claim 8 recites the limitation “the original water source”. There is insufficient antecedent basis for this limitation in the claims.
Claim 8 recites the limitation “the water is returned to the power plant, an alternative system of cooling, the original water source or a combination of these options” which renders the claim indefinite. It is unclear how the water can return to an alternative system or an original water source when the claims do not establish that the water first leaves either of these.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0027594 A1 (herein “Hunt”).
Regarding claim 1, Hunt discloses a system (Fig. 2) comprising: an electricity power plant (Fig. 2) ([0022]); an intake pipe for water (120B); a discharge pipe for water (120A); and a geothermal piping loop (120) connecting both the intake pipe and the discharge pipe submerged underwater or underground (seen in Fig. 2) that can cool the water before the water is returned to the power plant.
Regarding claim 4, see Fig. 2.
Regarding claim 5, see Fig. 2.
Regarding claim 8, Hunt discloses that the water is returned to the power plant (120A, 120, 120B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt further in view of US 2009/0049763 A1 (herein “Blundell”).
Regarding claim 6, while Hunt discloses the use of a geothermal cooling loop, Hunt does not explicitly disclose using a river, lake, or ocean as a heat exchange medium.
Blundell discloses a geothermal cooling system (Fig. 1) which utilizes water sources such as oceans, lakes, or rivers ([0049], [0050]) as a cooling source.
It would have been obvious to one of ordinary skill in the art to modify the system of Hunt to use water cooling sources such as oceans, lakes, or rivers based on the location of the power plant and to optimize cooling with the surrounding environment while utilizing eco-friendly cooling options.
Regarding claim 7, Hunt does not disclose the use of latticework of piping covering the system that can be used to cool the water flowing through the piping.
Blundell discloses that the system can utilize a latticework of piping (60) to flow fluid therethrough to either heat or cool said fluid.
It would have been obvious to one of ordinary skill in the art to modify the system of Hunt with the latticework of piping disclose by Blundell in order to provide additional eco-friendly cooling options based on the location of the power plant and the outdoor conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each reference disclose a geothermal cooling system similar to Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON T. SCHERMERHORN JR./           Primary Examiner, Art Unit 3763